Citation Nr: 1403479	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-14 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 2003 to January 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for pseudofolliculitis barbae and assigned a noncompensable (0 percent) disability rating.  Subsequently an increased disability rating of 10 percent was granted, effective as of the Veteran's separation from service.  The Veteran continued to appeal the assigned rating.  

This case was previously before the Board in July 2012, when it was remanded for further development.  As there has been substantial compliance with the requested development, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Throughout the appeals period, the Veteran's pseudofolliculitis barbae has been characterized by active periods affecting 30 percent of the exposed skin and 3 percent of the total body surface.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, but no higher, for pseudofolliculitis barbae have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7813 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim for increased rating for pseudofolliculitis barbae arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's July 2012 remand, the RO/AMC attempted to obtain copies of photographs taken of the Veteran's disability during prior VA examinations.  However, these photographs were determined to be unavailable and the Veteran was notified of this in accordance with 38 C.F.R. § 3.159(e).  The Veteran was scheduled for a VA examination in April 2013 to enable current photographs to be taken but did not appear for the examination or provide good cause for his absence.  The Board finds that there was substantial compliance with the July 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As the examination reports of record in April 2007 and December 2008 contain written descriptions of the Veteran's disability and as the Veteran did not appear for the scheduled examination, the Board finds that the record contains sufficient information to rate the disability and adjudicate the claim.  Indeed, the examiners reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiners performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, these examinations are adequate for VA purposes.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2012).  Also, the entire rating period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

The Board has considered whether the Veteran is entitled to staged ratings.  However, as discussed below, no staged ratings are warranted by the evidence in of record. 

The Veteran is currently assigned a 10 percent disability rating for pseudofolliculitis barbae, under Diagnostic Codes 7813 and 7800. 

Effective October 23, 2008, and during the pendency of this appeal, the rating codes of the skin changed under 38 C.F.R. § 4.118.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2012).  However, the amended regulations are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2012).  In the present case, the amended regulations are not applicable, since VA received the Veteran's claim in February 2007 and there has been no explicit request for consideration under the revised criteria.  Accordingly, the pre-amended regulation will be applied. 

Dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is rated under Diagnostic Code 7813.  The rating criteria states that such disability should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 

Under Diagnostic Code 7800, as in effect prior to October 23, 2008, disfigurement of the head, face, or neck with 1 characteristic of disfigurement warrants a 10 percent rating.  A 30-percent rating requires visible or palpable tissue loss, and either gross distortion of asymmetry of 1 feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or 2 or 3 characteristics of disfigurement.  A 50-percent rating requires visible or palpable tissue loss, and either gross distortion of asymmetry of 2 features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or 4 or 5 characteristics of disfigurement.  An 80-percent rating requires visible or palpable tissue loss, and either gross distortion of asymmetry of 3 or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or 6 or more characteristics of disfigurement. 

The 8 characteristics of disfigurement are scars 5 or more inches (13 or more cm.) in length; scars at least .25 inch (.6 cm.) wide at the widest part; the surface contour of the scar is elevated or depressed on palpation; the scar is adherent to underlying tissue; the skin is hypo- or hyperpigmented in an area exceeding 6 square inches (39 sq. cm.); the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding 6 square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).

Under Diagnostic Code 7806, concerning dermatitis or eczema, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires that more than 40 percent of the entire body or of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

Diagnostic Code 7806 also provides for the disability to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); or as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.  Diagnostic Codes 7801-7805 deal with large scars that appear on places other than the head, face and neck; that are unstable and painful; and other effects not rated. 

Diagnostic Code 7820 addresses infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases).  Such infections are also to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 

Facts and Analysis

The Veteran has appealed the assigned 10 percent disability rating for pseudofolliculitis barbae.  He has stated that every day of every week he has to consistently treat the affected area and the condition seemed to be progressively worse as time goes by.

During the course of this appeal, the Veteran was provided with two VA examinations, in April 2007 and December 2008.  Photographs of the Veteran's condition taken during these examinations are not included in the record and have been determined to be unavailable.  The Veteran was scheduled for a follow-up examination but did not attend, so current photographs are likewise unavailable.  However, during the December 2008 examination, the Veteran's condition was noted to be in an active phase.  None of the other medical records contain descriptions of active conditions which are more severe than those described at the December 2008 VA examination.  

At the December 2008 VA examination, the Veteran's condition of pseudofolliculitis barbae was noted to require shaving with a clipper twice a week and to occasion more severe recurrences when a normal razor was used.  He had localized symptoms of pain and lesions on his face, with no systemic symptoms.  On physical examination, he had visible lesions affecting the entire area of the bearded face.  The examiner estimated that the affected area comprised 30 percent of the exposed skin and 3 percent of the total body surface.

The Board finds the Veteran is competent to report his skin symptoms because such symptoms are obviously readily observable.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, the Board finds that medical personnel are the best source regarding the types of prescription medications that the Veteran takes for his disability.  The Veteran has been credible in reporting his skin symptoms.  The Board finds his statements do not materially conflict with the VA examiner's estimated area of skin affected.  To that extent, the Veteran's statements are assigned some weight, but the VA examiner's estimate of skin area affected is assigned greater weight because it is more specific and based on medical expertise and understanding of the applicable ratios for body measurements. 

Considering the evidence, the Board finds that a 30 percent disability rating is warranted based on the December 2008 VA examination report of 30 percent of the exposed skin being affected during an active phase.  When there is a history of remission and recurrence of a condition, the Board should consider the severity thereof during an active, rather than inactive, phase.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  As noted above, the photographs taken during this examination are no longer available; therefore, the Board will accept the description of the involved area as written by the VA examiner.

The Board has considered all potential ratings under § 4.118, which covers the schedule of ratings of the skin.  The Veteran's service-connected pseudofolliculitis barbae is most appropriately rated under Diagnostic Code 7813, with consideration of the criteria for dermatitis under Diagnostic Code 7806, based on the fact that scarring and/or disfigurement of the head, face, or neck are not the predominant manifestations.  Under these rating criteria, a disability rating of 30 percent, but no higher, is most appropriate.

The Board notes the discussion by VA examiners that the tumor removed from the Veteran's head was a skin tumor and the implication that it should be included in considering a rating for skin disability.  However, inasmuch as this disability is separately rated both for the underlying condition, the resulting headaches, and for the disfiguring scar, the Board cannot consider these effects in the rating on appeal presently.  Under the rule against pyramiding, 38 C.F.R. § 4.14, the evaluation of the same disability or the same manifestation of a disability, under different diagnostic codes is to be avoided.  The current manifestations of the Veteran's pseudofolliculitis barbae are not considered disfigurement of the head or face nor are there any residuals scars which would qualify for a compensable rating.  

After considering every possible potential Diagnostic Code to see if an increase is available, the Board finds that a 30 percent evaluation best represents the Veteran's disability picture in this case.  As explained, the skin disabilities do not rise to the level of a higher rating under 38 C.F.R. § 4.118.  Other skin disabilities are not shown and no other Diagnostic Code provides for an increased rating.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, specifically lesions over 30 percent of the exposed skin during an active phase of the condition.  The potential for still higher ratings for more severe symptoms exist in the schedular rating criteria.  Thus, the disability picture is contemplated by the Rating Schedule and, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating of 30 percent for pseudofolliculitis barbae is granted.

Entitlement to a disability rating in excess of 30 percent for pseudofolliculitis barbae is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


